Citation Nr: 0618220	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2005, the Board issued a decision in which the 
veteran was denied an increased disability rating for his 
PTSD.  The veteran subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, in September 2005, the VA General Counsel filed a 
Motion to Remand the Board's April 2005 decision.  An Order 
granting the motion was issued by the Court in November 2005, 
and the decision of the Board was vacated and remanded.  
Therefore, the veteran's claim is properly before the Board 
at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

As noted above, in April 2005, the Board issued a decision 
with regard to the veteran's claim.  The veteran had 
submitted additional evidence to the RO in May 2004, but, 
unfortunately, the Board was not notified of this additional 
evidence until June 2005, after we issued the April 2005 
decision.  That scenario was the basis for the Motion to 
Remand filed in September 2005 and the Order issued by the 
Court in November 2005.  This additional evidence is 
pertinent to the veteran's claim, and the veteran did not 
submit a waiver of initial RO review of the evidence.  
38 C.F.R. § 19.31 (2005) requires that the RO issue a 
supplemental statement of the case (SSOC) in response to all 
new and pertinent evidence.  Therefore, a remand to the RO is 
necessary.


The Board has been advised that the veteran has additional 
claims pending at the RO, one or more of which may be 
inextricably intertwined with the issue herein.  The Board 
defers to the AMC to determine how to proceed with the 
remanded appeal in light of the additional issues and 
evidence.

Finally, during the pendency of this appeal, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board is confident that the RO will 
address the matter of Dingess compliance on remand.

Accordingly, the case is REMANDED for the following action:

The RO should review the additional 
evidence received since the February 
2004 SSOC was issued, and re-adjudicate 
the claim on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with an SSOC 
containing notice of all relevant 
actions taken on the claim since the 
February 2004 SSOC.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


